MacDade, J.,
concurring. — I concur in the conclusion but not altogether with the learned judge’s reasoning. For instance, I am not agreed that, in all cases *490of felony, the defendant must be personally present in court when the verdict of the jury is rendered. However, in the instant case, the defendant was charged with the crime of rape, which is deemed a felony, triable solely in the court of oyer and terminer a,nd no bail has been entered for his appearance. He was, therefore, in the custody of the law and confined in our county jail, where he was when the verdict was thus rendered. Our record (by amendment) shows his absence. This absence was not “voluntary.” If he had entered bail and was absent when the verdict was taken in open court, that condition was ‘“voluntary” and his presence was not important. Such “voluntary” absence when such verdict was received is not error in our judgment.
We must not overlook in this connection the constant amelioration of the penal code which began in 1786. The last act of severity was that of March '8, 1780,1 Sm. Laws 498, which took away the benefit of clergy from robbery from the person, whether on or off the highway. Then came the Act of September 15, 1786, which began amelioration by the substitution, for the penalty of death, of imprisonment at hard labor, with forfeiture of estate, real and personal. Since that time a gradual mitigation has taken place in the trial and punishment of offenders, until now the Criminal Code, consisting of the two Acts of March 31, 1860, P. L. 382 and 427, has placed the trial on a more reasonable basis than when they were punished with great severity. Therefore, when we consider, for instance, that larceny has always been a bailable offense, even before a justice of the peace (except in the case of horse stealing), that its trial is put on the same footing with misdemeanors in the quarter sessions and mayor’s courts, and that in misdemeanors the defendant may appear and plead by attorney, there is no reason for holding that mere “voluntary” absence at the rendering of the verdict, by one out on bail, who is called and does not appear, is a ground for reversing sentence regularly passed. One so absent waives his privilege. What can be done but to call him? Is the jury to be held until he appears, and if so, how long? Not being in custody he cannot be had. If the jury be discharged, what is the legal consequence? Is it a mistrial, or can he plead the discharge in bar? Is his forfeiture of bail a legal substitute for conviction? And if the discharge be no bar, the offense being a bailable one, how will a similar result be prevented at the second or any subsequent trial? Surely the interests of justice cannot be so trifled with: Lynch v. Com., 88 Pa. 189, 194; Prine v. Com., 18 Pa. 103, in which Chief Justice Gibson refers to trial of eases once capital as trials that affect life or limb, when the prisoner must be present when the evidence is given in during the trial and when the verdict is returned; Jacobs v. Com., 5 S. & R. 315.
The fact that a crime is called a felony is of no importance. Felony, as a term, is incapable of any definition, and is descriptive of no offense: Lynch v. Com., 88 Pa. 189, 192; 4 Blackstone Com. 95.
If it were possible, I would not concur at all except as to a capital offense (willful murder), holding, as I believe, that in all cases of felonies, whether bail has been entered or not, the presence of the defendant is not necessary when the verdict is taken, and especially so when bail has been entered by the defendant. To sustain generally the proposition that the defendant should be present when the verdict is taken is but to trifle with the interests of justice and to repudiate the dogma of William Penn, who opposed the infliction of capital punishment except in the single instance of willful murder. He loses no valuable right by his absence, for he may move for a new trial or in arrest of judgment, and cannot be sentenced until he appears. His presence, under our reasoning, is not essential to the regularity of the record.